                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM C. FLOYD JR.,

                  Petitioner,                           8:13CV195

      vs.
                                                    MEMORANDUM
                                                     AND ORDER
SCOTT FRAKES, Director of the
Nebraska Department of Correctional
Services; and BRAD HANSEN, Warden
Tecumseh State Correctional Institution;

                  Respondents.

     IT IS ORDERED that Petitioner’s “Objection to Filing #193 Memorandum
and Order” (filing no. 194) is denied.

      Dated this 10th day of May, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
